United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
EMERGENCY PREPAREDNESS &
RESPONSE, Alexandria, VA, Employer
__________________________________________
Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1100
Issued: October 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 16, 2014 appellant, through counsel, filed an application for review of an Office
of Workers’ Compensation Programs’ (OWCP) nonmerit decision dated March 27, 2014. The
appeal was docketed as No. 14-1100.
In a merit decision dated March 20, 2013, OWCP denied appellant’s traumatic injury
claim. In a letter dated March 20, 2014, received by OWCP on March 20, 2014, appellant
requested reconsideration of the March 20, 2013 decision. By decision dated March 27, 2014,
OWCP denied appellant’s request for reconsideration without a merit review, finding the request
was untimely and that appellant had not established clear evidence of error. It stated in the
decision that appellant’s request was untimely because it was received more than one year after
the decision was issued; therefore, she was not entitled to a merit review of the March 20, 2013
decision.
The Board finds that OWCP improperly determined in this case that appellant failed to
file a timely application for reconsideration.
In computing the time for requesting
reconsideration, the date of the event from which the designated period of time begins to run
shall not be included when computing the time period. The last day of the period so computed

shall be included unless it is a Saturday, a Sunday or a legal holiday.1 The time for requesting
reconsideration of OWCP’s March 20, 2013 decision began to run on March 21, 2013 and thus
would have expired on March 20, 2014.
Pursuant to OWCP regulations at 20 C.F.R. § 10.607(a) an application for
reconsideration must be received by OWCP within one year of the date of OWCP’s decision for
which review is sought.
As appellant’s request for reconsideration was received on that date, March 20, 2014, it
was timely. The case will thus be remanded to OWCP for application of the standard for
reviewing timely requests for reconsideration.2
Accordingly, the Board finds that appellant has filed a timely appeal of the March 20,
2013 merit decision. The case will be remanded for OWCP to further review appellant’s
March 20, 2014 reconsideration request in accordance with its regulations and procedures.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 20, 2014 is set aside. The case is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: October 1, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Angel M. Lebron, Jr., 51 ECAB 488 (2000); John B. Montoya, 43 ECAB 1148 (1992).

2

See Debra McDavid, 57 ECAB 149 (2005).

2

